UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FARHI SAEED BIN MOHAMMED,                    :
et al.,                                      :
                                             :
                       Petitioner,           :
                                             :
               v.                            :      Civil Action No. 05-1347 (GK)
                                             :
BARACK H. OBAMA, et al.,                     :
                                             :
                       Respondents.          :


                                            ORDER

       For the reasons stated in the Court’s February 25, 2009, Order in Al-Adahi v. Obama, Civ.

No. 05-280 [Dkt. No. 291], it is hereby

       ORDERED, that by no later than 5:00 p.m., March 13, 2009, Respondents shall submit a

Response containing the requested refinement of their position as to the appropriate definition of

“enemy combatant.” Respondents are also required to indicate what, if any, response they have to

footnote one of the very recent Court of Appeals decision in Kiyemba v. Obama, No. 08-5424, slip

op. at 3 n.1 (D.C. Cir. Feb. 18, 2009).




February 25, 2009                            /s/
                                             Gladys Kessler
                                             United States District Judge

Copies via ECF to all counsel of record